Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ide (JP2007094254A) in view of Inoue (US 6175397) and Chen (US 2006/0132696).
Regarding claim 21, Ide teaches a display device (Fig. 1-6, Pages 5-8 of English translation of JP2007094254A) comprising: 
a first substrate (the substrate below LC layer of 131 in Fig. 2) comprising a first transparent substrate (120 in Fig. 2, Page 5, paragraph 2) and a pixel electrode (127 in Fig. 2, Page 7, paragraph 3); 
a second substrate (the substrate above LC layer of 131 in Fig. 2) comprising a second transparent substrate (110 in Fig. 2, Page 5, paragraph 2) and a common electrode (117 in Fig. 2, Page 6, paragraph 5) opposed to the pixel electrode (127 in Fig. 2, Page 7, paragraph 3); 
a liquid crystal layer (the LC layer of 131 in Fig. 2) located between the first substrate and the second substrate (Fig. 2); 
a sealant (130 in Fig. 2, page 6, paragraph 1) bonding the first substrate and the second substrate (Fig. 2, page 6, paragraph 1), and sealing in the liquid crystal layer (Fig. 2, page 6, paragraph 1); and 
a light-emitting element (132 in Fig. 2, page 6, paragraph 1), wherein 
the second transparent substrate (the substrate above LC layer of 131 in Fig. 2) comprises a side surface (the left side surface of the substrate above LC layer of 131 in Fig. 2) opposed to the light-emitting element (132 in Fig. 2, page 6, paragraph 1).
Ide does not teach that the liquid crystal layer containing a polymer and liquid crystal molecules, and a color of the sealant is yellow or red.
Inoue teaches that (Fig. 1A-1B, Col. 6-8) a liquid crystal layer (7 in Fig. 1A-1B, Col. 7, lines 28-42) containing a polymer (Fig. 1A-1B, Col. 7, lines 28-42) and liquid crystal molecules (Fig. 1A-1B, Col. 7, lines 28-42).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Inoue for the system of Ide such that in the system of Ide, the liquid crystal layer containing a polymer and liquid crystal molecules. The motivation is to provide a display apparatus using the PNLC without using a polarizing plate, and therefore essentially realizes display with a higher light use efficiency (Inoue, Col. 2, Lines 6-10).
Chen teaches that (Fig. 2A-3B, [0022-0025]) a color of the sealant (204/304 in Fig. 2A-3B, [0023, 0025]) is yellow or red ([0025, 0023]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chen for the system of Ide in view of Inoue such that in the system of Ide in view of Inoue, a color of the sealant is yellow or red. The motivation is that the inspector can easily differentiate the black matrix positioned on the peripheral of the panel from the non-transparent sealant and determine whether is incomplete curing or breakage occurs while the non-transparent sealant is cured (Chen, [0025]).
Regarding claim 31, Ide does not teach the following elements. 
Chen teaches the following elements (Fig. 2A-3B, [0022-0025]):
(Claim 31) the sealant (204/304 in Fig. 2A-3B, [0023, 0025]) includes an ultraviolet curable resin ([0022]) and a filler ([0025, 0023]), and the filler includes at least one of a filler colored in red and a filler colored in yellow ([0025, 0023]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chen for the system of I Ide in view of Inoue and Chen such that in the system of Ide in view of Inoue and Chen, 
(Claim 31) the sealant includes an ultraviolet curable resin and a filler, and the filler includes at least one of a filler colored in red and a filler colored in yellow.
The motivation is that the inspector can easily differentiate the black matrix positioned on the peripheral of the panel from the non-transparent sealant and determine whether is incomplete curing or breakage occurs while the non-transparent sealant is cured (Chen, [0025]).

Claims 22-25, 27, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ide in view of Inoue and Chen as applied to claim 21 above, and further in view of Chan (US 2008/0252838) and Kim (US 2012/0033150).
Regarding claim 22, Ide does not teach that the second substrate comprises a reflective layer, and the reflective layer is located between the second transparent substrate and the sealant.
Chan teaches that (Fig. 4-6, [0033-0035]) a second substrate (the substrate above LC layer in Fig. 6) comprises a light shielding film (416, or 416 and 415 in Fig. 4-6, [0033-0035]) overlapping with a sealant (44 and 45 in Fig. 4-6, [0033-0035]), and the light shielding layer (416, or 416 and 415 in Fig. 4-6, [0033-0035]) is located between (Fig. 6) a second transparent substrate (41 in Fig. 6) and the sealant (44 and 45 in Fig. 4-6, [0033-0035]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chan for the system of Ide in view of Inoue and Chen such that in the system of Ide in view of Inoue and Chen, the second substrate comprises a light shielding film overlapping with the sealant, and the light shielding film is located between the second transparent substrate and the sealant. The motivation is that the liquid crystal panel has improved performance in mechanical strength, fraction defective when producing the liquid crystal panel decreases, and the liquid crystal molecules may not be contaminated (Chan, [0035, 0031, 0037]).
Ide in view of Inoue, Chen and Chan does not explicitly teach that the light shielding film overlapping with the sealant and located between the second transparent substrate and the sealant is a reflective layer.
Kim (US 2012/0033150) teaches that a light shielding film ([0047, 0058]), the reflective layer 118 includes metal, for example, the same material as that included in the black matrix 114) of a second substrate (the substrate above 120 in Fig. 1) is a reflective layer (118 in Fig. 1, [0047-0048, 0054]) overlapping with the sealant, located between a second transparent substrate (102 in Fig. 1) and the sealant (1160 in Fig. 1), and made simultaneously with a light shielding layer (114 in Fig. 1, [0047, 0058], the reflective layer 118 includes metal, the same material as that included in the black matrix 114) located in the display region (Fig. 1).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kim (US 2012/0033150) for the system of Ide in view of Inoue, Chen and Chan such that in the system of Ide in view of Inoue, Chen and Chan, the light shielding film overlapping with the sealant and located between the second transparent substrate and the sealant is a reflective layer, therefore the second substrate comprises a reflective layer, and the reflective layer is located between the second transparent substrate and the sealant. The motivation is to form the light shielding film in the region of sealant simultaneously with the light shielding layer located in the display region, and improve a durability of the liquid crystal display panel easily (Kim (US 2012/0033150), [0058, 0111]).
Regarding claims 23-25 and 34, Ide in view of Inoue, Chen, Chan and Kim (US 2012/0033150) already teaches that the color of the sealant is black, yellow or red; and the light shielding film overlapping with the sealant and located between the second transparent substrate and the sealant is the reflective layer. Ide does not teach the following elements. 
Chan teaches the following elements (Fig. 2 and 4-6, [0027, 0033-0035]):
(Claim 23) a sealant (44 and 45 in Fig. 4-6, [0033-0035]) comprises a first inner end portion (the right end portion of 44 in Fig. 6) being in contact with the liquid crystal layer (Fig. 4-6, [0003-0004, 0034]) and a first outer end portion (the left end portion of 45 in Fig. 6) located on an opposite side to the first inner end portion (the right end portion of 44 in Fig. 6), and the light shielding film (416 in Fig. 4-6, [0033-0035]) overlapping with the sealant (44 and 45 in Fig. 4-6, [0033-0035]) comprises a second inner end portion (the right end portion of 416 in Fig. 6) located between the first inner end portion (the right end portion of 44 in Fig. 6) and the first outer end portion (the left end portion of 45 in Fig. 6);
(Claim 24) the light shielding film (416 in Fig. 4-6, [0033-0035]) overlapping with the sealant (44 and 45 in Fig. 4-6, [0033-0035]) comprises a second outer end portion (the left end portion of 416 in Fig. 6) located between (Fig. 4, even the left end/edge of 416 is in line with the left end/edge of 41, the left end portion of 416 is between the left side surface of 41 and the left end portion of 45 in Fig. 6) the side surface of the second substrate (the left side surface of 41 in Fig. 6) and the first outer end portion (the left end portion of 45 in Fig. 6).
(Claim 25) in the sealant (44 and 45 in Fig. 4-6, [0033-0035]), a first width (Fig. 6) from the first outer end portion (the left end portion of 45 in Fig. 6) to the second inner end portion (the right end portion of 416 in Fig. 6) is greater than (Fig. 6) a second width (Fig. 6) from the second inner end portion (the right end portion of 416 in Fig. 6) to the first inner end portion (the right end portion of 44 in Fig. 6).
(Claim 34) the light-shielding layer (211 in Fig. 2 and 6, [0027, 0033]) and the light shielding film (416 in Fig. 4-6, [0033-0035]) overlapping with the sealant (44 and 45 in Fig. 4-6, [0033-0035]) are in contact with (Fig. 6 and Fig. 2) the second transparent substrate (41 in Fig. 6).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chan for the system of Ide in view of Inoue, Chan and Kim (US 2012/0033150) such that in the system of Ide in view of Inoue, Chan and Kim (US 2012/0033150), 
(Claim 23) the sealant comprises a first inner end portion being in contact with the liquid crystal layer and a first outer end portion located on an opposite side to the first inner end portion, and the reflective layer comprises a second inner end portion located between the first inner end portion and the first outer end portion;
(Claim 24) the reflective layer comprises a second outer end portion located between the side surface of the second transparent substrate and the first outer end portion.
(Claim 25) in the sealant, a first width from the first outer end portion to the second inner end portion is greater than a second width from the second inner end portion to the first inner end portion.
(Claim 34) the light-shielding layer and the reflective layer are in contact with the second transparent substrate.
The motivation is that the liquid crystal panel has improved performance in mechanical strength, fraction defective when producing the liquid crystal panel decreases, and the liquid crystal molecules may not be contaminated (Chan, [0035, 0031, 0037]).

Regarding claim 27, Ide does not teach the following elements. 
Kim (US 2012/0033150) teaches the following elements (Fig. 1, [0034, 0047-0048, 0054, 0058]):
(Claim 27) the second substrate (the substrate above 120 in Fig. 1) comprises a light-shielding layer (114 in Fig. 1, [0047, 0058], the reflective layer 118 includes metal, the same material as that included in the black matrix 114) located between the second transparent substrate (102 in Fig. 1) and the liquid crystal layer (120 in Fig. 1), and the reflective layer (118 in Fig. 1, [0047-0048, 0054]) is formed of a same material as the light-shielding layer ([0047, 0058]);
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kim (US 2012/0033150) for the system of Ide in view of Inoue, Chen, Chan and Kim (US 2012/0033150) such that in the system of Ide in view of Inoue, Chen, Chan and Kim (US 2012/0033150), 
(Claim 27) the second substrate comprises a light-shielding layer located between the second transparent substrate and the liquid crystal layer, and the reflective layer is formed of a same material as the light-shielding layer;
The motivation is to effectively form the light shielding film in the region of sealant simultaneously with the light shielding layer located in the display region, and improve a durability of the liquid crystal display panel easily (Kim (US 2012/0033150), [0058, 0111]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ide in view of Inoue, Chen, Chan and Kim (US 2012/0033150) as applied to claim 25 above, and further in view of Watanabe (US 2002/0167634).
Regarding claim 26, Ide does not teach that the second width is greater than or equal to 50 μm.
Chan teaches that (Fig. 2 and 4-6, [0027, 0033-0035]) the second width (Fig. 6) from the second inner end portion (the right end portion of 416 in Fig. 6) to the first inner end portion (the right end portion of 44 in Fig. 6) is substantially equal to (Fig. 6) a width of a gap between two light shielding portions (the width of the gap between 416 and 415 in Fig. 6).
Watanabe teaches that (Fig.13, [0028, 0055, 0210-0211]) a width of a gap between two light shielding portions (the width of 601A in Fig.13, [0210-0211]) is greater than or equal to 50 μm (the width of 601A is 80 μm, [0028, 0055, 0210-0211]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chan and Watanabe for the system of Ide in view of Inoue, Chen, Chan and Kim (US 2012/0033150) such that in the system of Ide in view of Inoue, Chen, Chan and Kim (US 2012/0033150), the second width is greater than or equal to 50 μm. The motivation is that the liquid crystal panel has improved performance in mechanical strength, fraction defective when producing the liquid crystal panel decreases, and the liquid crystal molecules may not be contaminated (Chan, [0035, 0031, 0037]), light for curing the sealing member is sufficiently irradiated to the sealing member, and the defective display operation caused by the elution of the constituent of the sealing member is prevented (Watanabe, [0055]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ide in view of Inoue, Chen, Chan and Kim (US 2012/0033150) as applied to claim 27 above, and further in view of Kim (US 6022646).
Regarding claim 28, Ide does not teach the following elements. 
Kim (US 6022646) teaches the following elements (Fig. 8-Fig. 10c, Col. 6-7):
(Claim 28) a light-shielding layer (105a and 105b in Fig. 8-10c, Col. 6-7) comprises a conductive layer (Col. 7, Lines 21-26 and 45-65) having a lower resistance (Col. 7, Lines 45-65) than the common electrode (207 in Fig. 8-10c, Col. 7, Lines 33-44), and is electrically connected to the common electrode (Fig. 8-10c, Col. 7, Lines 45-65).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kim (US 6022646) for the system of Ide in view of Inoue, Chen, Chan and Kim (US 2012/0033150) such that in the system of Ide in view of Inoue, Chen, Chan and Kim (US 2012/0033150), 
(Claim 28) the light-shielding layer comprises a conductive layer having a lower resistance than the common electrode, and is electrically connected to the common electrode.
The motivation is that the resistance of the common electrode is decreased, and a high aperture ratio LCD panel having a good picture quality without the crosstalk problems is provided (Kim (US 6022646), Col. 7, Lines 45-65).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ide in view of Inoue and Chen as applied to claim 21 above, and further in view of Wang (CN108828827A).
Regarding claim 30, Ide teaches that the liquid crystal panel emit visible light in a wavelength length of greater than or equal to about 380 nm but less than or equal to about 780 nm (Page 5, Paragraph3-4, multiple colored layers such as red, blue, and green are formed on the inner surface of the first substrate 110; the light source 132 includes a light emitting element such as an LED (light emitting diode), a light emitting element such as an organic EL, or a cold cathode tube, it is well knows that a typical human eye will respond to wavelengths from about 380 to about 750 nanometers). Ide does not teach that a spectral transmittance of the sealant is less than or equal to 10% in a wavelength length of greater than or equal to 380 nm but less than or equal to 780 nm.
Wang teaches that (Fig. 7, Page 5, paragraph 2-3 of English translation of CN108828827A) a transmittance of a sealant (6 in Fig. 7, Page 5, paragraph 2-3) is less than or equal to 10% to the visible light emitted by the liquid crystal panel (Fig. 7, Page 5, paragraph 2-3).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Wang for the system of Ide in view of Inoue and Chen such that in the system of Ide in view of Inoue and Chen, a spectral transmittance of the sealant is less than or equal to 10% in a wavelength length of greater than or equal to 380 nm but less than or equal to 780 nm. The motivation is to reduce the edge light leakage phenomenon (Wang, Page 5, paragraph 2-3).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Ide in view of Inoue, Chen, Chan, Kim (US 2012/0033150) and Kim (US 6022646) as applied to claim 28 above, and further in view of Lee (US 2016/0077376).
Regarding claim 35, Ide does not teach that the light-shielding layer is in contact with the second transparent substrate, and the common electrode covers the light-shielding layer and is in contact with the second transparent substrate.
Chan teaches that (Fig. 2 and 4-6, [0027, 0033-0035]) the light-shielding layer (211 in Fig. 2 and 6, [0027, 0033]) is in contact with (Fig. 6 and Fig. 2) the second transparent substrate (41 in Fig. 6). 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chan for the system of Ide in view of Inoue, Chan, Kim (US 2012/0033150) and Kim (US 6022646) such that in the system of Ide in view of Inoue, Chan, Kim (US 2012/0033150) and Kim (US 6022646), the light-shielding layer is in contact with the second transparent substrate. The motivation is to prevent light leakage (Chan, [0027]).
Kim (US 6022646) teaches that (Fig. 8-Fig. 10c, Col. 6-7) the common electrode (207 in Fig. 8-10c, Col. 7, Lines 33-44) covers (Fig. 8-10c, Col. 7, Lines 45-65) the light-shielding layer (105a and 105b in Fig. 8-10c, Col. 6-7).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kim (US 6022646) for the system of Ide in view of Inoue, Chen, Chan, Kim (US 2012/0033150) and Kim (US 6022646) such that in the system of Ide in view of Inoue, Chen, Chan, Kim (US 2012/0033150) and Kim (US 6022646), the common electrode covers the light-shielding layer. The motivation is that the resistance of the common electrode is decreased, and a high aperture ratio LCD panel having a good picture quality without the crosstalk problems is provided (Kim (US 6022646), Col. 7, Lines 45-65).
Lee teaches that the common electrode (270 in Fig. 5-6, [0076-0077, 0062-0064]) is in contact (Fig. 5-6, 270 contacts 210 at the locations corresponding to W1/W2) with the second transparent substrate (210 in Fig. 5-6).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lee for the system of Ide in view of Inoue, Chen, Chan, Kim (US 2012/0033150) and Kim (US 6022646) such that in the system of Ide in view of Inoue, Chen, Chan, Kim (US 2012/0033150) and Kim (US 6022646), the common electrode is in contact with the second transparent substrate. The motivation is to electrically connect the common to the lower substrate and provide a depressed well at the light blocking member may control the spread of the aligning agent in the upper panel (Lee, [0077, 0087]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ide in view of Inoue and Chen as applied to claim 21 above, and further in view of Kim (US 2012/0033150).
Regarding claim 22, Ide does not teach the following elements. 
Kim (US 2012/0033150) teaches the following elements (Fig. 1, [0034, 0047-0048, 0054, 0058]):
(Claim 22) a second substrate (the substrate above 120 in Fig. 1) comprises a reflective layer (118 in Fig. 1, [0047-0048, 0054]), and the reflective layer (118 in Fig. 1, [0047-0048, 0054]) is located between a second transparent substrate (102 in Fig. 1) and the sealant (1160 in Fig. 1).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kim (US 2012/0033150) for the system of Ide in view of Inoue and Chen such that in the system of Ide in view of Inoue and Chen, 
(Claim 22) the second substrate comprises a reflective layer, and the reflective layer is located between the second transparent substrate and the sealant.
The motivation is that the entire part of the sealing member can be evenly cured (Kim (US 2012/0033150), [0054]).

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ide in view of Inoue, Chen and Kim (US 2012/0033150) as applied to claim 22 above, and further in view of Matsukizono (US 2013/0271690).
Regarding claim 32, Ide in view of Inoue, Chen and Kim (US 2012/0033150) already teaches that the second substrate comprises a reflective layer, and the reflective layer is located between the second transparent substrate and the sealant. Ide also teaches that a plurality of the light-emitting elements (132 in Fig. 2, page 6, paragraph 1) arranged along one side (the left side in Fig. 1 and 3) of the LC display panel (Fig. 1-3) in a first direction (the vertical direction in Fig. 1 and 3). Ide does not teach that the reflective layer extends along the first direction in planar view.
Matsukizono teaches that (Fig. 10-11, [0139-0147]) a reflective layer (13e in Fig. 11, [0141]) extends along four sides (Fig. 10 and 11, [0139, 0141-0144]) of the of the LC display panel (Fig. 10 and 11, [0139, 0141-0144])
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Matsukizono for the system of Ide in view of Inoue, Chen and Kim (US 2012/0033150) such that in the system of Ide in view of Inoue, Chen and Kim (US 2012/0033150), the reflective layer extends along four sides of the of the LC display panel; therefore, the reflective layer extends along the first direction in planar view. The motivation is to reflect the UV light to cure the sealant which can be shortened, and the frame area can have a smaller area (Matsukizono, [0141, 0144]).
Regarding claim 33, Ide does not teach that the polymer extends along the first direction.
Inoue teaches that (Fig. 1A-1B, Col. 6-8) the polymer (the polymer of 7 in Fig. 1A-1B, Col. 7, lines 28-42) extends along the first direction (the vertical direction in Fig. 1A)
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Inoue for the system of Ide in view of Inoue, Chen, Kim (US 2012/0033150) and Matsukizono such that in the system of Ide in view of Inoue, Chen, Kim (US 2012/0033150) and Matsukizono, the polymer extends along the first direction. The motivation is to provide a display apparatus using the PNLC without using a polarizing plate, and therefore essentially realizes display with a higher light use efficiency (Inoue, Col. 2, Lines 6-10).

Claims 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ariyoshi (US 2002/0180908) in view of Inoue (US 6175397), Ide (JP2007094254A) and Chen (US 2006/0132696).
Regarding claim 21, Ariyoshi teaches a display device (Fig. 1-2, [0021-0060]) comprising: 
a first substrate (the substrate below 52 in Fig. 1) comprising a first base substrate (53 in Fig. 1, [0022]) and a pixel electrode ([0022], the lower transparent electrode is provided on the upper surface of the lower substrate 53); 
a second substrate (the substrate above 52 in Fig. 1) comprising a second transparent substrate (51 in Fig. 1, [0023]) and a common electrode ([0023], the upper transparent electrode is formed on the lower surface of an upper transparent substrate 51) opposed to the pixel electrode ([0022-0023]); 
a liquid crystal layer (52 in Fig. 1, [0023]) located between the first substrate and the second substrate (Fig. 1);
a sealant (54 in Fig. 1, [0023]) bonding the first substrate and the second substrate (Fig. 1), and sealing in the liquid crystal layer (Fig. 1); and 
a light-emitting element (11 and 12 in Fig. 1, [0025]), wherein 
the second transparent substrate (51 in Fig. 1, [0023]) comprises a side surface (Fig. 1) opposed to the light-emitting element (11 and 12 in Fig. 1, [0025]), and a color of the sealant is black, yellow or red.
Ariyoshi does not explicitly point out that the first base substrate is a first transparent substrate, and does not teach that the liquid crystal layer contains a polymer and liquid crystal molecules; and a color of the sealant is black, yellow or red.
Inoue teaches that (Fig. 1A-1B, Col. 6-8) a display device has a PNLC display panel without using polarizing plate (Col. 1-2), and a liquid crystal layer (7 in Fig. 1A-1B, Col. 7, lines 28-42) containing a polymer (Fig. 1A-1B, Col. 7, lines 28-42) and liquid crystal molecules (Fig. 1A-1B, Col. 7, lines 28-42).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Inoue for the system of Ariyoshi such that in the system of Ariyoshi, the display device has a PNLC display panel without using polarizing plate, the liquid crystal layer containing a polymer and liquid crystal molecules. The motivation is to provide a display apparatus using the PNLC without using a polarizing plate, and therefore essentially realizes display with a higher light use efficiency (Inoue, Col. 2, Lines 6-10).
Ide teaches that (Fig. 1-6, Pages 5-8 of English translation of JP2007094254A) a first substrate (the substrate below LC layer of 131 in Fig. 2) comprising a first transparent substrate (120 in Fig. 2, Page 5, paragraph 2) and a pixel electrode (127 in Fig. 2, Page 7, paragraph 3); a second substrate (the substrate above LC layer of 131 in Fig. 2) comprising a second transparent substrate (110 in Fig. 2, Page 5, paragraph 2) and a common electrode (117 in Fig. 2, Page 6, paragraph 5) opposed to the pixel electrode (127 in Fig. 2, Page 7, paragraph 3).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ide for the system of Ariyoshi in view of Inoue such that in the system of Ariyoshi in view of Inoue, the first base substrate is a first transparent substrate. The motivation is that the display quality can be improved (Ide, page 3, paragraph 6).
Chen teaches that (Fig. 2A-3B, [0023, 0025]) a color of the sealant (204/304 in Fig. 2A-3B, [0023, 0025])  is yellow or red ([0025, 0023]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chen for the system of Ariyoshi in view of Inoue and Ide such that in the system of Ariyoshi in view of Inoue and Ide, a color of the sealant is yellow or red. The motivation is that the inspector can easily differentiate the black matrix positioned on the peripheral of the panel from the non-transparent sealant and determine whether is incomplete curing or breakage occurs while the non-transparent sealant is cured (Chen, [0025]).

Regarding claim 29, Ariyoshi also teaches that a third transparent substrate (2 in Fig. 1, [0024], 2 is inherently transparent since it is located in the viewer side) bonded to the second transparent substrate (the substrate above 52 in Fig. 1), wherein the second transparent substrate (the substrate above 52 in Fig. 1) is located between the liquid crystal layer (52 in Fig. 1, [0023]) and the third transparent substrate (2 in Fig. 1, [0024]), and the third transparent substrate (2 in Fig. 1, [0024]) comprises a side surface (Fig. 1) opposed to the light-emitting element (11 and 12 in Fig. 1, [0025]).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Ariyoshi in view of Inoue, Ide and Chen as applied to claim 29 above, and further in view of Shinkai (US 2015/0109763).
Regarding claim 36, as stated in the rejection of claim 1 above, Ariyoshi in view of Inoue, Ide and Chen already teaches that the display device has the PNLC display panel without using polarizing plate. Ariyoshi also teaches that a transparent adhesive layer ([0024]) interposed between the second transparent substrate (the substrate above 52 in Fig. 1) and the third transparent substrate (2 in Fig. 1, [0024], the light guide film 2 is inherently transparent since it is located in the viewer side), and the third transparent substrate (2 in Fig. 1, [0024], the light guide film 2 is inherently transparent since it is located in the viewer side) is a light guide plate (Fig. 1, [0024]). Ariyoshi does not teach that the adhesive layer has an equal reflective index to the second transparent substrate and the third transparent substrate.
Shinkai teaches that (Fig. 1-2 and 22, [0089-0090, 0151, 0156]) an adhesive layer ([0151, 0089]) between a second transparent substrate (the glass substrate 37 in Fig. 2, [0090]) and a third transparent substrate (the light guide plate 10 in Fig. 1, [0089]), the adhesive layer ([0151, 0089]) has a refractive index as close to that of the second transparent substrate (the glass substrate 37 in Fig. 2, [0090]) and that of the third transparent substrate (the light guide plate 10 in Fig. 1, [0089]) as possible ([0151]), and the second transparent substrate (the glass substrate 37 in Fig. 2, [0090]) is a glass plate ([0090]).
Ide teaches that a light guide plate (110 in Fig. 2) is a glass plate (120 in Fig. 2, Page 5, paragraph 2).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Shinkai and Ide for the system of Ariyoshi in view of Inoue, Ide and Chen such that in the system of Ariyoshi in view of Inoue, Ide and Chen, the second transparent substrate is a glass plate, the third transparent substrate, an adhesive layer between the second transparent substrate and the third transparent substrate, the adhesive layer has a refractive index as close to that of the second transparent substrate and that of the third transparent substrate as possible. Therefore, before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to try and recognize that in the system of Ariyoshi in view of Inoue, Ide, Chen and Shinkai, the adhesive layer has a refractive index substantially the same as that of the glass substrate used for the second transparent substrate and the third transparent substrate, and the adhesive layer has an equal reflective index to the second transparent substrate and the third transparent substrate. The motivation is to provide a LCD with higher transparency and high luminance (Shinkai, [0151, 0162], MPEP 2144. 05 I.), and the display quality can be improved (Ide, page 3, paragraph 6).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Ide (JP2007094254A) in view of Inoue (US 6175397) and Hu (US 2019/0072793).
Regarding claim 37, Ide teaches a display device (Fig. 1-6, Pages 5-8 of English translation of JP2007094254A) comprising: 
a first substrate (the substrate below LC layer of 131 in Fig. 2) comprising a first transparent substrate (120 in Fig. 2, Page 5, paragraph 2) and a pixel electrode (127 in Fig. 2, Page 7, paragraph 3); 
a second substrate (the substrate above LC layer of 131 in Fig. 2) comprising a second transparent substrate (110 in Fig. 2, Page 5, paragraph 2) and a common electrode (117 in Fig. 2, Page 6, paragraph 5) opposed to the pixel electrode (127 in Fig. 2, Page 7, paragraph 3); 
a liquid crystal layer (the LC layer of 131 in Fig. 2) located between the first substrate and the second substrate (Fig. 2); 
a sealant (130 in Fig. 2, page 6, paragraph 1) bonding the first substrate and the second substrate (Fig. 2, page 6, paragraph 1), and sealing in the liquid crystal layer (Fig. 2, page 6, paragraph 1); and 
a light-emitting element (132 in Fig. 2, page 6, paragraph 1), wherein 
the second transparent substrate (the substrate above LC layer of 131 in Fig. 2) comprises a side surface (the left side surface of the substrate above LC layer of 131 in Fig. 2) opposed to the light-emitting element (132 in Fig. 2, page 6, paragraph 1), and 
a color of the sealant (130 in Fig. 2, page 6, paragraph 1) is black (page 6, paragraph 1), yellow or red.
Ide does not teach that the liquid crystal layer containing a polymer and liquid crystal molecules, the second substrate comprises a reflective layer, the second substrate and the reflective layer are in direct contact with each other without another layer interposed therebetween, and the reflective layer is located between the second transparent substrate and the sealant.
Inoue teaches that (Fig. 1A-1B, Col. 6-8) a liquid crystal layer (7 in Fig. 1A-1B, Col. 7, lines 28-42) containing a polymer (Fig. 1A-1B, Col. 7, lines 28-42) and liquid crystal molecules (Fig. 1A-1B, Col. 7, lines 28-42).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Inoue for the system of Ide such that in the system of Ide, the liquid crystal layer containing a polymer and liquid crystal molecules. The motivation is to provide a display apparatus using the PNLC without using a polarizing plate, and therefore essentially realizes display with a higher light use efficiency (Inoue, Col. 2, Lines 6-10).
Hu teaches that (Fig. 1-3B, Fig. 8, [0039-0046, 0059-0064]) a second substrate (20 in Fig. 8, [0039]) comprises a reflective layer (43 in Fig. 8, [0059]), the second substrate (20 in Fig. 8, [0039]) and the reflective layer (43 in Fig. 8, [0059]) are in direct contact with each other without another layer interposed therebetween (Fig. 8), and the reflective layer is located between the base substrate of the second substrate (20 in Fig. 8) and the sealant (30 in Fig. 8).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Hu for the system of Ide in view of Inoue such that in the system of Ide in view of Inoue, the second substrate comprises a reflective layer, the second substrate and the reflective layer are in direct contact with each other without another layer interposed therebetween, and the reflective layer is located between the second transparent substrate and the sealant. The motivation is to increase the curing efficiency of the sealing material, reduce the probability of impurities occurring in the liquid crystal, and improve the display effect of the display panel (Hu [0042]).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Ide (JP2007094254A) in view of Inoue (US 6175397) and Huang (CN101221316A).
Regarding claim 39, Ide teaches a display device (Fig. 1-6, Pages 5-8 of English translation of JP2007094254A) comprising: 
a first substrate (the substrate below LC layer of 131 in Fig. 2) comprising a first transparent substrate (120 in Fig. 2, Page 5, paragraph 2) and a pixel electrode (127 in Fig. 2, Page 7, paragraph 3); 
a second substrate (the substrate above LC layer of 131 in Fig. 2) comprising a second transparent substrate (110 in Fig. 2, Page 5, paragraph 2) and a common electrode (117 in Fig. 2, Page 6, paragraph 5) opposed to the pixel electrode (127 in Fig. 2, Page 7, paragraph 3); 
a liquid crystal layer (the LC layer of 131 in Fig. 2) located between the first substrate and the second substrate (Fig. 2); 
a sealant (130 in Fig. 2, page 6, paragraph 1) bonding the first substrate and the second substrate (Fig. 2, page 6, paragraph 1), and sealing in the liquid crystal layer (Fig. 2, page 6, paragraph 1); and 
a light-emitting element (132 in Fig. 2, page 6, paragraph 1), wherein 
the second transparent substrate (the substrate above LC layer of 131 in Fig. 2) comprises a side surface (the left side surface of the substrate above LC layer of 131 in Fig. 2) opposed to the light-emitting element (132 in Fig. 2, page 6, paragraph 1), and 
a color of the sealant (130 in Fig. 2, page 6, paragraph 1) is black (page 6, paragraph 1), yellow or red.
Ide does not teach that the liquid crystal layer containing a polymer and liquid crystal molecules, the second substrate comprises a reflective layer, the reflective layer is located between the second transparent substrate and the sealant, the reflective layer extends along the first direction in planar view, and the reflective layer does not overlap the liquid crystal layer in planar view.
Inoue teaches that (Fig. 1A-1B, Col. 6-8) a liquid crystal layer (7 in Fig. 1A-1B, Col. 7, lines 28-42) containing a polymer (Fig. 1A-1B, Col. 7, lines 28-42) and liquid crystal molecules (Fig. 1A-1B, Col. 7, lines 28-42).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Inoue for the system of Ide such that in the system of Ide, the liquid crystal layer containing a polymer and liquid crystal molecules. The motivation is to provide a display apparatus using the PNLC without using a polarizing plate, and therefore essentially realizes display with a higher light use efficiency (Inoue, Col. 2, Lines 6-10).
Huang teaches that (Fig. 1A-1D and Fig. 2, Pages 2-3 of English Translation of CN101221316A) a second substrate (110/210 in Fig. 1B and Fig. 2) comprises a reflective layer (125/225C in Fig. 1B and 2), the reflective layer (125/225C in Fig. 1B and 2) is located between a base substrate of the second substrate (110/210 in Fig. 1B and Fig. 2) and the sealant (120/220 in Fig. 1B and 2), the reflective layer (125/225C in Fig. 1B and 2) extends along a first direction in planar view (Fig. 1C-1D), and the reflective layer (125/225C in Fig. 1B and 2) does not overlap (Fig. 1C-1D) the liquid crystal layer (130/230 in Fig. 1B and 2) in planar view (Fig. 1C-1D).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Huang for the system of Ide in view of Inoue such that in the system of Ide in view of Inoue, the second substrate comprises a reflective layer, the reflective layer is located between the second transparent substrate and the sealant, the reflective layer extends along the first direction in planar view, and the reflective layer does not overlap the liquid crystal layer in planar view. The motivation is to increase the light utilization ratio to reduce the need to provide for curing the light photosensitive sealing glue (Huang, Page 2, 1st Paragraph).
Allowable Subject Matter
Claims 38 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of an display device as set forth in claims 38 and 40.
Regarding claim 38, none of the prior art discloses or suggests a display device recited in claim 37, wherein a plurality of the light-emitting elements arranged in a first direction, wherein the reflective layer extends along the first direction in planar view, and wherein “the sealant includes a first portion and a second portion extending along the first direction, and a third portion and a fourth portion extending along a second direction intersecting the first direction, the first portion is located between the light-emitting elements and the second portion, and the reflective layer overlaps the first portion and does not overlap the second portion, the third portion and the fourth portion” in combination with the other required elements of the claim.
Regarding claim 40, none of the prior art discloses or suggests a display device recited in claim 39, wherein “the sealant includes a first portion and a second portion extending along the first direction, and a third portion and a fourth portion extending along a second direction intersecting the first direction, the first portion is located between the light-emitting elements and the second portion, and the reflective layer overlaps the first portion and does not overlap the second portion, the third portion and the fourth portion” in combination with the other required elements of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871